Title: William C. C. Claiborne to Thomas Jefferson, 1 May 1809
From: Claiborne, William C. C.,Poydras, Julien Lalande
To: Jefferson, Thomas


          Dr Sir,  New-Orleans May 1st 1809
          Permit me the honor to introduce to your acquaintance, Mr Poidrass, the Delegate from Orleans to the Congress of the United States. 
          Mr Poidrass possesses a great share of the esteem and confidence of his fellow Citizens, and has uniformly used his influence in support of the measures of the General Government.
          As relates to this Territory, there is no one more interested in its welfare than Mr Poidrass, nor is there an Individual who enjoys a fairer private character, or whose public Conduct could be directed by purer motives of honest patriotism
          I have the honor to be Sir, With great Respect Your faithful friend William C. C. Claiborne
        